DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-4, 6-10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierik et al., US 6,732,690, in view of Boggess et al., US 2007/0215079.

Regarding Claim 1
Pierik discloses a camshaft phaser (16), comprising: an input element (stator, 34): arranged to receive a first rotational torque; and, rotatable about an axis of rotation (49); an outlet element (rotor, 41): rotatable about the axis of rotation (49); rotatable with respect to the input element (stator, 34); arranged to non-rotatably connect to a camshaft (24); and arranged to transmit the first rotational torque to the camshaft (24) (Pierik, Column 3, Lines 10-45). 
However, Pierik does not disclose a trigger wheel non-rotatably connected to the output element; arranged to identify a rotational position of the output element around the axis of rotation; including a magnetic material with at least one segment having a first magnetic charge, and with at least one segment having a second magnetic charge, opposite the first magnetic charge; and including a surface facing in a radially outer direction, orthogonal to the axis of rotation, and the magnetic material covers at least a portion of the surface. 
Boggess teaches a position sensing system for phasers (Boggess, [0001]), comprising:  a trigger wheel (64) non-rotatably connected to an output element; arranged to identify a rotational position of an output element around an axis of rotation; and, including a magnetic material with at least one segment having a first magnetic charge, and with at least one segment having a second magnetic charge, opposite the first magnetic charge (Boggess, [0015]); and including a surface facing in a radially outer direction, orthogonal to the axis of rotation, and the magnetic material covers at least a portion of the surface (Boggess, [0015], Figure 3). [Boggess teaches that each trigger wheel (64) may be made of ferromagnetic material or molded magnetic material that can be polarized in any pattern (Boggess, [0015]). Therefore, Boggess teaches that the magnetic material includes at least two segments with opposite magnetic charges and a surface with magnetic material that covers at least a portion of the surface.]
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pierik to include a trigger wheel non-rotatably connected to the output element; arranged to identify a rotational position of the output element around the axis of rotation; including a magnetic material with at least one segment having a first magnetic charge, and with at least one segment having a second magnetic charge, opposite the first magnetic charge; and including a surface facing in a radially outer direction, orthogonal to the axis of rotation, and the magnetic material covers at least a portion of the surface as is taught by Boggess as well known in the art in order to accurately detect the rotary position of the camshaft. 

Regarding Claim 2
Pierik and Boggess teach the system as rejected in Claim 1 above. Boggess further teaches that the magnetic material is circumferentially continuous (Boggess, [0015]).
[Boggess teaches that each target wheel (64) may be made of ferromagnetic material or molded magnetic material that can be polarized in any pattern (Boggess, [0015]). Therefore, Boggess teaches that the magnetic material may be circumferentially continuous.]

Regarding Claim 3
Pierik and Boggess teach the system as rejected in Claim 1 above. Boggess further teaches that the magnetic material is circumferentially discontinuous (Boggess, [0015]).
[Boggess teaches that each target wheel (64) may be made of ferromagnetic material or molded magnetic material that can be polarized in any pattern (Boggess, [0015]). Therefore, Boggess teaches that the magnetic material may be circumferentially discontinuous.]

Regarding Claim 4
Pierik discloses a camshaft phaser (16), comprising: an input element (stator, 34): arranged to receive a first rotational torque; and, rotatable about an axis of rotation (49); an outlet element (rotor, 41): rotatable about the axis of rotation (49); rotatable with respect to the input element (stator, 34); arranged to non-rotatably connect to a camshaft (24); and arranged to transmit the first rotational torque to the camshaft (24) (Pierik, Column 3, Lines 10-45). 
However, Pierik does not disclose a trigger wheel non-rotatably connected to the output element; arranged to identify a rotational position of the output element around the axis of rotation; including a magnetic material with at least one segment having a first magnetic charge, and with at least one segment having a second magnetic charge, opposite the first magnetic charge; and wherein a circumferential extent of the at least one segment having a first magnetic charge is different from a circumferential extent of at least one segment having a second magnetic charge. 
Boggess teaches a position sensing system for phasers (Boggess, [0001]), comprising:  a trigger wheel (64) non-rotatably connected to an output element; arranged to identify a rotational position of an output element around an axis of rotation; and, including a magnetic material with at least one segment having a first magnetic charge, and with at least one segment having a second magnetic charge, opposite the first magnetic charge (Boggess, [0015]); and wherein a circumferential extent of the at least one segment having a first magnetic charge is different from a circumferential extent of at least one segment having a second magnetic charge (Boggess, [0015], Figure 3). [Boggess teaches that each trigger wheel (64) may be made of ferromagnetic material or molded magnetic material that can be polarized in any pattern (Boggess, [0015]). Therefore, Boggess teaches that the magnetic material includes at least two segments with opposite magnetic charges and a circumferential extent of the at least one segment having a first magnetic charge is different from a circumferential extent of at least one segment having a second magnetic charge.]
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pierik to include a trigger wheel non-rotatably connected to the output element; arranged to identify a rotational position of the output element around the axis of rotation; including a magnetic material with at least one segment having a first magnetic charge, and with at least one segment having a second magnetic charge, opposite the first magnetic charge; and wherein a circumferential extent of the at least one segment having a first magnetic charge is different from a circumferential extent of at least one segment having a second magnetic charge as is taught by Boggess as well known in the art in order to accurately detect the rotary position of the camshaft. 

Regarding Claim 6
Pierik and Boggess teach the system as rejected in Claim 1 above. Boggess further teaches that the magnetic material covers an entirety of the surface (Boggess, [0015]). 
[Boggess teaches that each target wheel (64) may be made of ferromagnetic material or molded magnetic material that can be polarized in any pattern (Boggess, [0015]). Therefore, Boggess teaches that the magnetic material convers the entirely of the surface as the surface is entirely made of a magnetic material.]

Regarding Claim 7
Pierik and Boggess teach the system as rejected in Claim 1 above. Boggess further teaches that the trigger wheel (64) includes a first surface facing in a first axial direction, parallel to the axis of rotation; the magnetic material includes a first portion covering a segment of the first surface; and, the first portion is circumferentially continuous on the segment of the first surface (Boggess, [0015]). 
[Boggess teaches that each target wheel (64) may be made of ferromagnetic material or molded magnetic material that can be polarized in any pattern (Boggess, [0015]). Therefore, Boggess teaches that the trigger wheel includes a first surface facing in a first axial direction, parallel to the axis of rotation; the magnetic material includes a first portion covering a segment of the first surface; and, the first portion is circumferentially continuous on the segment of the first surface.]

Regarding Claim 8
Pierik and Boggess teach the system as rejected in Claims 1 and 7 above. Boggess further teaches that the trigger wheel (64) includes a second surface facing in a second axial direction, opposite the first axial direction; the magnetic material includes a second portion covering a segment of the second surface; and, the second portion is circumferentially continuous on the segment of the second  surface (Boggess, [0015]). 
[Boggess teaches that each target wheel (64) may be made of ferromagnetic material or molded magnetic material that can be polarized in any pattern (Boggess, [0015]). Therefore, Boggess teaches that the trigger wheel includes a second surface facing in a second axial direction, opposite the first axial direction; the magnetic material includes a second portion covering a segment of the second surface; and, the second portion is circumferentially continuous on the segment of the second  surface.]

Regarding Claim 9
Pierik and Boggess teach the system as rejected in Claim 1 above. Boggess further teaches that the trigger wheel (64) includes a first surface facing in a first axial direction, parallel to the axis of rotation; the magnetic material includes a first portion covering a segment of the first surface; and, the first portion is circumferentially discontinuous on the segment of the first surface (Boggess, [0015]). 
[Boggess teaches that each target wheel (64) may be made of ferromagnetic material or molded magnetic material that can be polarized in any pattern (Boggess, [0015]). Therefore, Boggess teaches that the trigger wheel includes a first surface facing in a first axial direction, parallel to the axis of rotation; the magnetic material includes a first portion covering a segment of the first surface; and, the first portion is circumferentially discontinuous on the segment of the first surface.]

Regarding Claim 10
Pierik and Boggess teach the system as rejected in Claims 1 and 7 above. Boggess further teaches that the trigger wheel (64) includes a second surface facing in a second axial direction, opposite the first axial direction; the magnetic material includes a second portion covering a segment of the second surface; and, the second portion is circumferentially discontinuous on the segment of the second  surface (Boggess, [0015]). 
[Boggess teaches that each target wheel (64) may be made of ferromagnetic material or molded magnetic material that can be polarized in any pattern (Boggess, [0015]). Therefore, Boggess teaches that the trigger wheel includes a second surface facing in a second axial direction, opposite the first axial direction; the magnetic material includes a second portion covering a segment of the second surface; and, the second portion is circumferentially discontinuous on the segment of the second  surface.]

Regarding Claim 15
Pierik and Boggess teach the system as rejected in Claim 1 above. Boggess further teaches that the trigger wheel (64) includes a radially outer circumference furthest form the axis of rotation (Boggess, Figure 3); and, at least a portion of the magnetic material is further from the axis of rotation than the radially outer circumference of the trigger wheel (Boggess, Figure 3). 

Regarding Claim 16
Pierik and Boggess teach the system as rejected in Claim 1 above. Pierik further discloses that the camshaft phaser (16) is a hydraulic camshaft phaser (Pierik, ); the input element includes a stator (34) of the hydraulic camshaft phaser (16); the output element includes a rotor (41) of the hydraulic camshaft phaser (16); the stator includes a plurality of radially inwardly extending protrusions (38); and, the rotor (41) includes a plurality of radially inwardly extending protrusions (42): circumferentially interleaved with the plurality of radially inwardly extending protrusions (38); and, circumferentially defining, with the plurality of radially inwardly extending protrusions (38, 42), a plurality of chambers (46), the plurality of chambers (46) arranged to receive and discharge a pressurized fluid to change a circumferential position of the rotor (41) with respect to the stator (34) (Pierik, Column 3, Lines 35-60, Figures 3 and 5). 

4.	Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierik et al., US 6,732,690, in view of Boggess et al., US 2007/0215079, and further in view of Santos et al., US 2019/0285439.

Regarding Claim 11
Pierik discloses a camshaft phaser (16), comprising: an input element (stator, 34): arranged to receive a first rotational torque; and, rotatable about an axis of rotation (49); an outlet element (rotor, 41): rotatable about the axis of rotation (49); rotatable with respect to the input element (stator, 34); arranged to non-rotatably connect to a camshaft (24); and arranged to transmit the first rotational torque to the camshaft (24) (Pierik, Column 3, Lines 10-45). 
However, Pierik does not disclose a trigger wheel non-rotatably connected to the output element; arranged to identify a rotational position of the output element around the axis of rotation; including a magnetic material with at least one segment having a first magnetic charge, and with at least one segment having a second magnetic charge, opposite the first magnetic charge. 
Boggess teaches a position sensing system for phasers (Boggess, [0001]), comprising:  a trigger wheel (64) non-rotatably connected to an output element; arranged to identify a rotational position of an output element around an axis of rotation; and, including a magnetic material with at least one segment having a first magnetic charge, and with at least one segment having a second magnetic charge, opposite the first magnetic charge (Boggess, [0015]); and including a surface facing in a radially outer direction, orthogonal to the axis of rotation, and the magnetic material covers at least a portion of the surface (Boggess, [0015], Figure 3). [Boggess teaches that each trigger wheel (64) may be made of ferromagnetic material or molded magnetic material that can be polarized in any pattern (Boggess, [0015]). Therefore, Boggess teaches that the magnetic material includes at least two segments with opposite magnetic charges.]
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pierik to include a trigger wheel non-rotatably connected to the output element; arranged to identify a rotational position of the output element around the axis of rotation; including a magnetic material with at least one segment having a first magnetic charge, and with at least one segment having a second magnetic charge, opposite the first magnetic charge as is taught by Boggess as well known in the art in order to accurately detect the rotary position of the camshaft. 
However, Pierik and Boggess do not explicitly disclose that the at least one segment having the first magnetic charge includes: a first segment with a first circumferential extent; and, a second segment with a second circumferential extent different from the first circumferential extent; and, the at least one segment having the second magnetic charge includes a segment having the second magnetic charge located between the first segment of the at least one segment and the second segment of the at least one segment. 
Santos teaches a trigger wheel (10) comprising at least one segment having a first magnetic charge (N) including: a first segment (N1, annotated Figure 1 of Santos below) with a first circumferential extent; and, a second segment (N2, annotated Figure 1 of Santos below) with a second circumferential extent different from the first circumferential extent (Santos, annotated Figure 1 of Santos below); and, at least one segment having a second magnetic charge (S) includes a segment (S1, annotated Figure 1 of Santos below) having the second magnetic charge (S) located between the first segment (N1) of the at least one segment and the second segment (N2) of the at least one segment (Santos, annotated Figure 1 of Santos below). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pierik/Boggess so that the at least one segment having the first magnetic charge includes: a first segment with a first circumferential extent; and, a second segment with a second circumferential extent different from the first circumferential extent; and, the at least one segment having the second magnetic charge includes a segment having the second magnetic charge located between the first segment of the at least one segment and the second segment of the at least one segment as is taught by Santos as being well known in the art, and as Boggess teaches that each trigger wheel can be polarized in any pattern, it would have been obvious to one of ordinary skill in the art to substitute a known polarization. 

    PNG
    media_image1.png
    346
    370
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Santos

Regarding Claim 12
Pierik and Boggess teach the system as rejected in Claim 1 above. However, Pierik and Boggess do not explicitly disclose that the at least one segment having the first magnetic charge includes: a first segment with a first circumferential extent; and, a second segment with the first circumferential extent; and, the at least one segment having the second magnetic charge includes a segment having the second magnetic charge located between the first segment of the at least one segment and the second segment of the at least one segment. 
Santos teaches a trigger wheel (10) comprising at least one segment having a first magnetic charge (N) including: a first segment (N1, annotated Figure 1 of Santos below) with a first circumferential extent; and, a second segment (N2, annotated Figure 1 of Santos below) with the first circumferential extent (Santos, annotated Figure 1 of Santos below); and, at least one segment having a second magnetic charge (S) includes a segment (S1, annotated Figure 1 of Santos below) having the second magnetic charge (S) located between the first segment (N1) of the at least one segment and the second segment (N2) of the at least one segment (Santos, annotated Figure 1 of Santos below). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pierik/Boggess so that the at least one segment having the first magnetic charge includes: a first segment with a first circumferential extent; and, a second segment with the first circumferential extent; and, the at least one segment having the second magnetic charge includes a segment having the second magnetic charge located between the first segment of the at least one segment and the second segment of the at least one segment as is taught by Santos as being well known in the art, and as Boggess teaches that each trigger wheel can be polarized in any pattern, it would have been obvious to one of ordinary skill in the art to substitute a known polarization. 


    PNG
    media_image2.png
    353
    385
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 1 of Santos

Regarding Claim 13
Pierik and Boggess teach the system as rejected in Claim 1 above. However, Pierik and Boggess do not explicitly disclose that the at least one segment having the second magnetic charge includes: a first segment with a first circumferential extent; and, a second segment with a second circumferential extent different from the first circumferential extent; and, the at least one segment having the first magnetic charge includes a segment having the first magnetic charge located between the first segment of the at least one segment and the second segment of the at least one segment. 
Santos teaches a trigger wheel (10) comprising at least one segment having a second magnetic charge (N) including: a first segment (N1, see Figure 1 above) with a first circumferential extent; and, a second segment (N2, See Figure 1 above) with a second circumferential extent different from the first circumferential extent (Santos, see Figure 1 above); and, at least one segment having a first magnetic charge (S) includes a segment (S1, see Figure 1 above) having the first magnetic charge (S) located between the first segment (N1) of the at least one segment and the second segment (N2) of the at least one segment (Santos, see Figure 1 above). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pierik/Boggess so that the at least one segment having the second magnetic charge includes: a first segment with a first circumferential extent; and, a second segment with a second circumferential extent different from the first circumferential extent; and, the at least one segment having the first magnetic charge includes a segment having the first magnetic charge located between the first segment of the at least one segment and the second segment of the at least one segment as is taught by Santos as being well known in the art, and as Boggess teaches that each trigger wheel can be polarized in any pattern, it would have been obvious to one of ordinary skill in the art to substitute a known polarization. 

Regarding Claim 14
Pierik and Boggess teach the system as rejected in Claim 1 above. However, Pierik and Boggess do not explicitly disclose that the at least one segment having the second magnetic charge includes: a first segment with a circumferential extent; and, a second segment with the circumferential extent; and, the at least one segment having the first magnetic charge includes a segment having the second magnetic charge located between the first segment of the at least one segment and the second segment of the at least one segment. 
Santos teaches a trigger wheel (10) comprising at least one segment having a second magnetic charge (N) including: a first segment (N1, see Figure 2 above) with a circumferential extent; and, a second segment (N2, see Figure 2 above) with the circumferential extent (Santos, see Figure 2 above); and, at least one segment having a first magnetic charge (S) includes a segment (S1, see Figure 2 above) having the second magnetic charge (S) located between the first segment (N1) of the at least one segment and the second segment (N2) of the at least one segment (Santos, see Figure 2 above). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pierik/Boggess so that the at least one segment having the second magnetic charge includes: a first segment with a circumferential extent; and, a second segment with the circumferential extent; and, the at least one segment having the first magnetic charge includes a segment having the second magnetic charge located between the first segment of the at least one segment and the second segment of the at least one segment as is taught by Santos as being well known in the art, and as Boggess teaches that each trigger wheel can be polarized in any pattern, it would have been obvious to one of ordinary skill in the art to substitute a known polarization. 

5.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierik et al., US 6,732,690, in view of Boggess et al., US 2007/0215079, and further in view of Brown, US 2018/0230865.

Regarding Claim 17
Pierik and Boggess teach the system as rejected in Claim 1 above. However, Pierik and Boggess do not teach that the camshaft phaser is an electric camshaft phaser including a gearbox; the gearbox includes the input element and the output element; and the gearbox is arranged to: receive a second rotational torque; and, control a circumferential position of the output element, with respect to the input element, around the axis of rotation. 
Brown teaches an electric camshaft phaser which includes a gearbox, the gearbox including the input element and the output element (Brown, Figure 4); and, the gearbox is arranged to: receive a second rotational torque; and, control a circumferential position of the output element, with respect to the input element, around the axis of rotation (Brown, [0018]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pierik/Boggess such that the phaser is an electric camshaft phaser with a gearbox as is taught by Brown as it is obvious to substitute known elements to achieve the same function. 

6.	Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierik et al., US 6,732,690, in view of Boggess et al., US 2007/0215079, and further in view of Tani et al., US 2005/0235938.

Regarding Claim 19
Pierik and Boggess teach the camshaft phaser as rejected in Claim 1. Pierik further discloses receiving, with the input element, the first rotational toque; rotating the input element around the axis of rotation; transmitting, with the input element, the first rotational toque to the output element; rotating the output element around the axis of rotation (Pierik, Column 3, Lines 35-45). Boggess further teaches rotating the trigger wheel (64) around the axis of rotation; a hall effect sensor (70) to detect the  position of the camshaft by detecting the polarization of the trigger wheel (64), therefore, Boggess teaches detecting, with a sensor (70), a circumferential position of the segment with the first magnetic charge (Boggess, [0015], Figure 3).
However, Pierik and Boggess do not explicitly disclose transmitting, with the sensor, a first sensor signal, including the circumferential position, to a control unit; creating, with the control unit and the first sensor signal, a first control signal; transmitting, using the control unit, the first control signal to a fluid control system or to an electric motor; and, when the first control signal is transmitted to the electric motor, rotating, using the electric motor and according to the first control signal, the output element with respect to the input element. 
Tani teaches a method including detecting, with a sensor (hall-effect sensor), a circumferential position of a segment with a first magnetic charge; transmitting, with the sensor, a first sensor signal, including the circumferential position, to a control unit (112); creating, with the control unit (112) and the first sensor signal, a first control signal; transmitting, using the control unit (112), the first control signal to an electric motor; and, when the first control signal is transmitted to the electric motor, rotating, using the electric motor and according to the first control signal, the output element with respect to the input element (Tani, [0034] [0058]-[0059] and [0097]-[0104]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pierik/Boggess to include transmitting, with the sensor, a first sensor signal, including the circumferential position, to a control unit; creating, with the control unit and the first sensor signal, a first control signal; transmitting, using the control unit, the first control signal to a fluid control system or to an electric motor; and, when the first control signal is transmitted to the electric motor, rotating, using the electric motor and according to the first control signal, the output element with respect to the input element as is taught by Tani as being well known in the art in order to achieve the desired valve control for optimum engine operation. 

Regarding Claim 20
Pierik, Boggess, and Tani teach the method as rejected in Claims 1 and 19 above. Boggess teaches detecting, with the sensor (70), a circumferential position of the segment with the second magnetic charge (Boggess, [0015]). Tani further teaches detecting, with a sensor (hall-effect sensor), a circumferential position of a segment with a second magnetic charge; transmitting, with the sensor, a second sensor signal, including the circumferential position, to a control unit (112); creating, with the control unit (112) and the second sensor signal, a second control signal; and when the first control signal is transmitted to the electric motor: transmitting, using the control unit (112), the second control signal to the electric motor; and, rotating, using the electric motor and according to the second control signal, the output element with respect to the input element (Tani, [0034] [0058]-[0059] and [0097]-[0104]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pierik/Boggess to include detecting, with a sensor (hall-effect sensor), a circumferential position of a segment with a second magnetic charge; transmitting, with the sensor, a second sensor signal, including the circumferential position, to a control unit; creating, with the control unit and the second sensor signal, a second control signal; and when the first control signal is transmitted to the electric motor: transmitting, using the control unit, the second control signal to the electric motor; and, rotating, using the electric motor and according to the second control signal, the output element with respect to the input element as is taught by Tani as being well known in the art in order to achieve the desired valve control for optimum engine operation. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Camilo et al. (US 10,954,828) – Variable Camshaft Phaser with Magnetic Locking Cover Bushing
- Kandolf (US 10,895,179) – Trigger wheel 
- Lancefield (US 7,051,688) – Phase Shifting Mechanism 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746